Citation Nr: 0311006	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  01-01 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to January 
1946.  He died in January 1973.

This matter came to the Board of Veterans' Appeals (Board) on 
the appeal of a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) at Muskogee, 
Oklahoma.

The veteran was survived by his spouse, who died in October 
1999.  The appellant is the daughter of the veteran and of 
his surviving spouse.

At the time of her death, the appellant's surviving spouse 
had a pending claim, through which she sought Dependency and 
Indemnity Compensation benefits, of entitlement to service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 1310 (West 2002).  The appellant, who had been appointed 
her mother's custodian for VA purposes in January 1994, was 
prosecuting this claim.  The Board denied the claim in 
December 1999, and the decision was appealed to the United 
States Court of Appeals for Veterans Claims (the Court).  
Later, VA learned of the surviving spouse's death.  In 
November 2000, the Court vacated the Board decision and 
dismissed the appeal for lack of jurisdiction on account of 
the surviving spouse's death.  See Kelsey v. West, 13 Vet. 
App. 437 (2000) (per curiam).  The Board dismissed the appeal 
on the same ground in January 2001.  

In February 2000, the appellant submitted to the RO the claim 
for recovery of accrued benefits that is the subject of this 
appeal.  

Periodic monetary benefits to which a veteran or other 
"payee" was entitled at his or her death under existing 
decisions, or those based on evidence in the file at the date 
of the payee's death, and due and unpaid for a period not to 
exceed two years prior to death, are payable to certain 
survivors of the veteran or, in other cases, to the person 
who bore the expense of the veteran's or other payee's last 
sickness and burial.  38 U.S.C.A. § 5121(a)(1)-(5) (West 
2002); 38 C.F.R. § 3.1000(a)(1)-(4) (2002).  Here, it is the 
veteran's surviving spouse, not the deceased veteran himself, 
who is the payee in concern, and the appellant may be 
entitled to accrued benefits that were due and payable to 
this payee at the time of her death.  

However, the appellant, although the daughter of the veteran, 
does not have standing to claim entitlement to those accrued 
benefits as the "child" of the deceased veteran.  See 
38 U.S.C.A. § 5121(a)(3); 38 C.F.R. § 3.1000(a)(2).  The 
appellant does not deny that at all times pertinent to her 
claim, she was not a "child" of the deceased veteran as 
defined by applicable law.  38 U.S.C.A. § 3.101(4) (West 
2002); 38 C.F.R. § 3.57(a).  Rather, any accrued benefits to 
which the appellant may be entitled are limited to amounts 
required to reimburse her for expenses that she paid in 
connection with the last sickness and the burial of the 
veteran's surviving spouse.  38 U.S.C.A. § 5121(a)(5) (West 
2002); 38 C.F.R. § 3.1000(a)(4) (2002).  See Burris v. 
Principi, 15 Vet. App. 348, 351-52 (2001) (finding that the 
entitlement of the adult child of the veteran and his 
deceased surviving spouse under the accrued benefits statute 
was limited to reimbursement of the expenses he or she paid 
on account of the last illness and death of the surviving 
spouse).

After the RO denied her claim for accrued benefits in the 
March 2000 rating decision, the appellant appealed the 
denial.  In its March 2002 decision, the Board reopened the 
issue of entitlement to service connection for the cause of 
the veteran's death for the purpose of deciding the accrued 
benefits claim.  The Board observed that because the RO had 
denied service connection for the cause of the veteran's 
death in a 1973 rating decision that was final, new and 
material evidence was required to reopen the issue.  The 
Board found that new and material evidence was present in the 
record at the time of the surviving spouse's death.  See 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).  
However, the Board determined that this record did not 
support the appellant's contention that the veteran died as 
the result of a service-related disability.  Thus, the Board 
denied the appeal on the merits.

The appellant appealed the March 2002 Board decision.  In 
August 2002, the General Counsel of VA and the appellant, 
through her representative, filed a Joint Motion for Remand 
and to Stay Further Proceedings.  In this motion, the parties 
requested that the Court vacate the March 2002 decision of 
the Board insofar as the reopened claim was denied and remand 
the case to the Board for readjudication.  By order dated in 
August 2002, the Court granted the motion.


REMAND

The claim of entitlement to service connection for the cause 
of the veteran's death, for accrued benefits purposes, must 
be remanded so that the RO may secure any outstanding VA 
medical records that are relevant to the claim, provide the 
notices to the claimant that are required by law, and 
readjudicate the claim.

The appellant's claim for recovery of accrued benefits is 
derivative of the claim of entitlement to service connection 
for the cause of the veteran's death that belonged to the 
veteran's surviving spouse and was pending at the time of her 
death.  Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994).  
For the appellant's accrued benefits claim to be granted, it 
must appear from the evidence that the underlying claim - - 
the surviving spouse's claim - - should have been granted.  

The evidence that may be considered in conjunction with an 
accrued benefits claim is restricted by its derivative 
nature.  "[A]ccrued benefits" are "periodic monetary 
benefits (other than insurance and servicemen's indemnity) 
under laws administered by the Secretary to which an 
individual was entitled at death under existing ratings or 
decisions or those based on evidence in the file at date of 
death. . . ."  38 U.S.C.A. § 5121(a); see 38 C.F.R. § 
3.1000(a).  Therefore, the general rule is that is that 
evidence other than "existing ratings or decisions" or 
evidence "in the file at date of death" may not be 
considered in the adjudication of a claim for accrued 
benefits.  See Jones v. Brown, 8 Vet. App. 558 (1996), 
overruled on other grounds, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  

Exceptions to this general rule exist, however.  Under 
38 U.S.C. § 5121(c); a person claiming accrued benefits must 
be afforded an opportunity to submit "evidence necessary to 
complete the application."  38 U.S.C.A. § 5121(c).  The 
regulation implementing this section authorizes only the 
submission of a death certificate after the date of death.  
38 C.F.R. § 3.1000(d)(4).  The General Counsel of VA observed 
in comments in a Precedent Opinion that the items referred to 
in these provisions are data supporting the accrued benefits 
application itself, not the claim that the veteran or other 
deceased payee had for the underlying benefit.  VAOPGCPREC 6-
93 (August 9, 1993).  In Hayes v. Brown, 4 Vet. App. 353, 
360-61 (1993), however, the Court held that service 
department and certain VA medical records, to include reports 
of autopsies made on the date of death, pertinent to the 
claim that a veteran had at the time of his death were 
relevant to the accrued benefits claim because constructively 
of record on the date of death albeit physically absent from 
the claims file.  In dicta, the Court appeared also to 
suggest that section 5121 was ambiguous and therefore, VA 
could decide to accept under section 5121(c) other kinds of 
post-date-of-death evidence pertinent to the underlying 
benefits claim.  Hayes, 4 Vet. App. at 360.  In comments in 
Precedent Opinion 6-93, however, referring to the Hayes 
decision, the General Counsel of VA rejected that 
proposition.  The General Counsel stated that there is no 
authority for introducing into the record of an accrued 
benefits claim "post-date-of-death evidence" "relating to 
the decedent's underlying benefit entitlement."  VAOPGCPREC 
6-93 (August 9, 1993) (citing Conary v. Derwinski, 3 Vet. 
App. 109 (1992) (per curiam)).  

The Board has considered what, if any, development should be 
undertaken in this case concerning the issue whether service 
connection for the cause of the veteran's death is warranted 
and has determined that the question is controlled by the 
holding in Hayes.

Precedent opinions of the chief legal officer of VA are 
binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002).  
However, the General Counsel of VA has not stated in any 
holding that post-date-of-death evidence relating to the 
deceased payee's underlying entitlement to benefits may never 
be considered in the adjudication of an accrued benefits 
claim.  Likewise, no judicial decision holds that post-date-
of death evidence relating to the deceased payee's underlying 
entitlement to benefits other than the evidence cited in the 
holding in the Hayes decision may be considered in the 
adjudication of an accrued benefits claim.  Therefore, it 
appears to the Board that the only outstanding evidence 
pertinent to the issue of service connection for the cause of 
the veteran's death that could be added to the claims file in 
this case is that corresponding in type to the evidence cited 
by the holding in Hayes, to the extent applicable here.

In Hayes, the Court held that certain types of records should 
be considered in evaluating a deceased payee's entitlement to 
VA benefits for the purpose of adjudicating a related claim 
for accrued benefits even though the records were not present 
in the claims file at the time of the payee's death.  It is 
clear that the Court restricted its holding to records dated 
before or on the date of the payee's death.  The Court cited: 
service department records; reports of VA hospitalization; 
reports of treatment or examinations in VA medical centers; 
reports of hospitalization, treatment, or examinations 
authorized by VA; and reports of autopsy made by VA on the 
date of death.  Hayes, 4 Vet. App. at 360.  See also Green v. 
Brown, 10 Vet. App. 111, 118 (1997).  In suggesting that such 
documents were constructively part of the record of the 
claim, the Court followed the principle it had enunciated in 
Bell v. Derwinski.  See Bell v. Derwinski, 2 Vet. App. 611, 
612-13 (1992) (per curiam order).  The Court also held in 
Hayes that under 38 C.F.R. § 3.327(b)(1), certain private 
hospital reports could be deemed VA examinations.  Id.  

The regulation with which the Court was concerned in Hayes, 
38 C.F.R. § 3.327(b)(1) (1992), was no longer in effect when 
in the instant case, VA received the application to reopen 
the surviving spouse's claim of entitlement to service 
connection for the cause of the veteran's death.  Therefore, 
the part of the holding in Hayes that is based on that 
regulation does not apply to this appeal.  See 38 U.S.C.A. 
§ 5110(a) (West 1991), 38 C.F.R. § 3.400(q) (1999).  However, 
the holding otherwise applies to this case and points to 
other development that should be undertaken on remand.

Review of the claims file in this case discloses that VA 
medical records relevant to the cause of the veteran's death 
were outstanding at the time that the surviving spouse's 
reopened claim was being prosecuted and still have not been 
associated with the claims file.  For example, a private 
hospital report dated in January 1973, a few days before the 
death of the veteran from cancer of the larynx, states that 
he was being treated at a VA hospital in Oklahoma City for 
that condition and had undergone a laryngectomy at that VA 
hospital the year before, and the report of a rating 
examination performed there in January 1972 indicates that 
the veteran had been an inpatient there with a diagnosis of 
cancer of the larynx since October 1971.  However, records of 
such VA treatment are not present in the claims file.  

On remand, the RO should attempt to secure these and any 
other VA medical records for the veteran, because all such 
records are pertinent to the cause of his death.  To the 
extent involving such records, VA has a duty under the 
Veterans Claims Assistance Act of 2000 (VCAA) to assist the 
appellant with the development of evidence that could 
substantiate her claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(2) (2002).  

Furthermore, the RO should provide the appellant with notice 
that these records could substantiate her claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002).  The 
notice should inform the appellant what records, if any, she 
is responsible for obtaining and what records VA will attempt 
to obtain on her behalf.  Id.; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

On remand, the RO should consider whether any other action on 
the appellant's claim is required by the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

On remand, the RO also should consider whether it has 
provided the appellant with the notice required under section 
(c) of the accrued benefits statute and section 5102 of the 
VCAA.  See 38 U.S.C.A. §§ 5102, 5121(c) (West 2002).  Section 
5121(c) provides that if an accrued benefits claimant's 
"application is incomplete at the time it is originally 
submitted, the Secretary shall notify the claimant of the 
evidence necessary to complete the application." 38 U.S.C.A. 
§ 5121(c).  Section 5102 of the VCAA provides that "[i]f a 
claimant's application for a benefit under the laws 
administered by the Secretary is incomplete, the Secretary 
shall notify the claimant and the claimant's representative, 
if any, of the information necessary to complete the 
application."  38 U.S.C.A. § 5102(b).  Review of the claims 
file shows that the appellant advised the RO in a written 
statement that she was seeking reimbursement not only for her 
mother's burial expenses but also for the expenses of her 
mother's last sickness.  However, documentation of the latter 
is lacking, and the RO may not have informed the appellant 
that she should submit this information.

The Board believes that the ability of the appellant to 
prosecute her appeals would be prejudiced if the question of 
service connection for the cause of the veteran's death were 
not reviewed by the RO after the notice and development 
requested herein have been provided.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  Therefore, although newly enacted 
regulations permit the Board to undertake some development on 
its own, 67 Fed. Reg. 3,099-3,105 (Jan. 23, 2002) (effective 
Feb. 22, 2002), it may not decide such a case until the RO 
has first adjudicated the claim. 

The issue that the RO is directed to determine for the 
purposes of the accrued benefits claim is entitlement to 
service connection for the cause of the veteran's death.  The 
RO should adjudicate this issue on its substantive merits.  
In the March 2000 rating decision and the statement of the 
case that followed in that month, the RO denied the claim for 
the reason that there was an overpayment of VA benefits to 
the surviving spouse which had arisen between the time of her 
death and the time when VA learned of her death.  (These, it 
appears, were death pension benefits.)  However, mere 
allegation of an overpayment is not without more a legal bar 
to the appellant's accrued benefits claim and therefore, does 
not relieve the RO of the responsibility to review that claim 
- - and most particularly, the claim for the underlying 
benefit - - in light of the evidence relevant thereto.  This 
evidence includes not only the VA medical records of the 
veteran that may still be outstanding but also the medical 
reference materials that the appellant has submitted.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should consider whether any 
notification and development action is 
required in this case by the Veterans 
Claims Assistance Act of 2000 and its 
implementing regulations, in addition to 
the action requested below, and should 
complete any such action that it 
concludes is required.

2.  The RO should provide the appellant 
and her representative with notice that 
records of medical treatment provided by 
VA to the veteran represent evidence that 
could substantiate her claim for accrued 
benefits because relevant to the issue 
whether a service-related injury or 
disease was a cause of the veteran's 
death.  The notice also must describe the 
respective responsibilities of the 
appellant and VA for obtaining any such 
evidence and must meet the other 
requirements for such notices set forth 
in 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b) (2002).  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  
The appellant and her representative 
should be given an appropriate period of 
time to respond to this notice.

3.  Either in the notice requested in 
paragraph 2 or in a separate letter, the 
RO should contact the appellant and her 
representative and ask the appellant to 
identify all medical treatment received 
by the veteran as either an inpatient or 
an outpatient at any VA facility or from 
any private medical provider retained on 
a fee basis or under a similar 
arrangement by VA.  The RO should attempt 
to obtain copies of all VA medical 
records that have not previously been 
associated with the claims file.  
Furthermore, regardless of the 
appellant's response, the RO should 
attempt to obtain all records of medical 
treatment received by the veteran as 
either an inpatient or an outpatient at 
any VA facility in Oklahoma City, 
Oklahoma.  The RO must document in the 
claims file all attempts to secure this 
evidence.  If, after making reasonable 
efforts, the RO is unable to obtain any 
records sought, the RO must notify the 
appellant and her representative and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim. The appellant must then be 
given an opportunity to respond. The RO 
is reminded that the efforts to obtain 
government records must continue until it 
is reasonably certain that such records 
do not exist or that further efforts to 
obtain those records would be futile.  
Should the RO reach either or both 
conclusions, it must so state in its 
notice to the appellant.

4.  The RO should ask the appellant to 
clarify whether she is seeking accrued 
benefits to cover both the expenses of 
her mother's last sickness and the 
expenses of her mother's burial.  After 
the appellant responds, the RO should 
consider whether it has provided her with 
the notice required in subsection c of 
section 5121, which states that if an 
"application is incomplete at the time 
it is originally submitted, the Secretary 
shall notify the claimant of the evidence 
necessary to complete the application." 
38 U.S.C.A. § 5121(c); see also 
38 U.S.C.A. § 5102(b).  The RO then 
should furnish the appellant and her 
representative with the notice required 
by the statute, if found lacking.

5.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death, for accrued benefits 
purposes.  The RO should address all 
relevant evidence of record.  If the 
benefit sought by the appellant is not 
granted in full, a supplemental statement 
of the case addressing the claim should 
be provided to the appellant and her 
representative.  See 38 C.F.R. § 19.31 
(2002).   The appellant and her 
representative should then be given an 
adequate opportunity to respond.

Then, the case should be returned to the Board if appellate 
review is required.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


